Case 1:18+cv-01987-KMT Document11 Filed 12/07/18: USDC Colorado Page 1 of 6 ©

FILED

: UNITED SraTES DISTR
DENVER Coe Rtct COURT

DEC -'7 2018

IN THE UNITED STATES DISTRICT COURT JEFFREY P. COLWELL
CLERK

FOR THE DISTRICT OF COLORADO

nce

Civil Action No. ' 1C-cV - O1991-GRG
Lo be supplied by the court)

4

 

ELC Tyler Vette . Plaintiff,
JONES ,. 4 Ke [

Guutton \ Seargent [Ste]. cond
Ox ‘ K~-9 Deputy , Defendant(s).

 

PRISONER'S MOTION AND AFFIDAVIT
FOR LEAVE TO PROCEED PURSUANT TO 28 U-S.C. § 1915

I request leave to commence this civil action without prepayment of fees or security

therefor pursuant to 28 U.S.C. § 1915. In support of my request, I declare that:

1. Iam unable to pay such fees or give security therefor.
2. lam-.entitled to redress.

3. The nature of this action is:

C UL |

 

(Rev.-10/01/12)
Case 1:18-cv-01987-KMT Document 11 Filed 12/07/18 USDC Colorado Page 2 of 6

‘ t

4. My assets and their value are listed below: (attach an additional page if necessary)

(Assets may include income from employment, rent payments, interest or dividends, pensions, annuities, life
insurance payments, Social Security, Veteran's Administration benefits, disability pensions, Worker's
Compensation, unemployment benefits, gifts or inheritances, cash, funds in bank accounts, real estate,
stocks, bonds, notes, automobiles or other valuable property (excluding ordinary household furnishings and
clothing), of any other source of income.)

 

 

5. Are you in imminent danger of serious physical injury?

___ Yes No (CHECK ONE). If you answered yes, briefly explain your answer:

 

 

6. [have attached to this motion a signed authorization directing my custodian to calculate
and disburse funds from my inmate trust fund account or institutional equivalent to pay
the required filing fee:

7. [have attached to this motion a certificate from the appropriate official at each penal
institution in which I have been confined during the six-month period immediately
preceding the filing of this action and a certified copy of my inmate trust fund account
statement for the same six-month period.

DECLARATION UNDER PENALTY OF PERJURY

I declare under penalty of perjury that the information in this motion and affidavit is true
and correct. See 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed on . ]
(Date)

XX

(Rev. 10/01/12) ‘ 2
we

Case 1:18-cv-01987-KMT Document11 Filed 12/07/18 USDC Colorado Page 3 of 6

= INMATE BANKING ======= INMATE BANKING HISTORY ========== 12/01/2018 = Page 1
Account: 180289 VETTE, ERIC T CROWLEY . CRLY/UNITS
To:From Dates 06/01/2018: 12/01/2018

Trans Date Description Deposits Withdrawls Balance Loc

06/01/2018 BALANCE AS OF 06/01/2018 0.00
06/06/2018 1 BA UNASSIGNED , 4.16 4.16 CL
06/06/2018 1 INTAKE UNASSIGNED 2.24 6.40 CL
06/13/2018 Canteen Ord#13599892 6.38 0.02 CL
07/06/2018 1 BA UNASSIGNED 6.72 6.74 CL
07/11/2018 Canteen Ord#13657145 4.64 2.10 CL
07/18/2018 Canteen Ord#13671760 2.00 0.10 CL
08/07/2018 1 BA UNASSIGNED 0.33 0.43 CL
08/07/2018 5S DISHWASHER ‘ 4.70 ® 5.13 CL
08/07/2018 3 CUSTODIAN 15.04 20.17 CL
08/20/2018 Canteen. Ord#13729760 17.07 3.10 CL
08/31/2018 CHILD SUPPORT-14492110 1.50 1.60 CL
08/31/2018 RESTITUTION-08M814 1.50 0.10 CL
09/07/2018 3 CUSTODIAN 12.22 12.32 CL
09/07/2018 2 COOK 2.82 15.14 CL
09/20/2018 Canteen Ord#13803128 12.05 3.09 CL
09/28/2018 CHILD SUPPORT-14492110 1.50 1.59 CL
09/28/2018 RESTITUTION-08M814 1.50 0.09 CL
10/09/2018 1 BA UNASSIGNED 2.31 2.40 CL
10/09/2018 2 COOK 11.28 13.68 CL
10/17/2018 Canteen Ord#13862587 9.93 3.75 CL
10/23/2018 MEDICAL EMERGENCY 5.00 -1.25 CL
10/29/2018 XEROX-DEBIT 0.50 -1.75 CL
10/29/2018 XEROX-DEBIT 0.25 -2.00 CL
10/29/2018 XEROX-DEBIT 0.25 -2.25 CL
10/29/2018 XEROX-DEBIT 1.50 -3.75 CL
10/31/2018 CHILD SUPPORT-14492110 1.13 -4.88 CL
10/31/2018 RESTITUTION-08M814 1.13 -6.01 CL
11/09/2018 XEROX-DEBIT 0.50 -6.51 CL
11/13/2018 1 STUDENT 10.32 3.81 CL
11/13/2018 1 BA UNASSIGNED 0.33 4.14 CL
11/29/2018 Canteen Ord#13944417 2.00 2.14 CL
11/30/2018 CHILD SUPPORT-14492110 1.06 1.08 CL
11/30/2018 RESTITUTION-08M814 ‘ 1.06 0.02 CL

12/01/2018 BALANCE AS OF 12/01/2018 0.02

’ Total money order in hold: 0.00

Current balance as of 12/01/2018: 0.02

**Reserved/Encumbered Monies: 0.00

Available money as of 12/01/2018: 0.02

| certify to the best of my knowledge that this statement is
an accurate account detail report or institutional

equivalent for the offender named below.

Offender VE77F , ER(C TT

poc#.___—*/JOasy :

 

 
Case 1:18-cv-01987-KMT Document11 Filed 12/07/18 USDC Colorado” Page A of 6

a

CERTIFICATE OF PRISON OFFICIAL

™ I certify that the attached statement is an accurate copy of the inmate trust fund account
statemént or institutional equivalent for the past six months for the prisoner named below.

5

Prisoner’s Name: EC {TC Twlec Vette

 
 

Signature of Authorized Prison Offici

Date: lA Of- (&

:

 
* Case 1:18-cv-01987-KMT Document11 Filed 12/07/18 USDC Colorado Page 5 of 6

AUTHORIZATION

L Eve Tle ‘tte , request and authorize the agency holding me in
custody to calculate and disburse funds from my inmate trust fund account or institutional
equivalent in the amounts specified by 28 U.S.C. § 1915(b). This authorization is’ furnished in
connection with this civil action and I understand that the total filing fee of $350. 00 is due and
will be paid from my inmate trust fund account or institutional equivalent regardless of the
outcome of this case.

Prisoner Name (please print): Ernic Toler Vette

Prisoner Signature: ———-

_ —
ge 6 of 6

\"

o Pa
Case 1:18-cv-01987-KML_. Document 11 Filed 12/07/18 USDC Colorad

 

Vette EC goa

Crowley County Correctional Facility
CCCF Facility
P.O. Box 100
Olnev Springs, CO 81062-8700

LEGAL USE ONLY

 

 

OFFICE OF THE CLERK |
United States Nettict Couch
Alfred A. Aero Couttrouse

F01-19th Sh RHO A Oo
— 35%
LEGAL MAIL | DEWer , on adn §0244

i lhe ttealed ttl ttyl yja

tof

Hah

Espen apne

 

INI aWVN LSVT YAANgIO

#OOd
pe HON 32087

ANT —— ___SINVN SVT avis
LPO _ - -YLISNOdS
I

 

 

 

_ GO aLv¢
_ Rie (ae

 

 

LIOQ07 ~

 

 

|
ALIMIOVE -
/
